— Motion for leave to appeal as a poor person and for assignment of counsel on an appeal from an order denying an application in the nature of a writ of error coram nobis. Motion denied on the ground that, on such an appeal, appellant’s contentions may not be considered by the court. In view of the nature of appellant’s contentions, they may be asserted and reviewed only on an appeal from the judgment of conviction. (People v. Sadness, 300 N. Y. 69, 74, cert, denied 338 U. S. 952; People v. Be Barros, 1 A D 2d 845.) Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.